Citation Nr: 1302625	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  
 
2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a testicle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 1975, and from March 1978 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal has been maintained by the Buffalo RO.  
 
The issues of entitlement to service connection for a right knee, left shoulder, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran has a current testicular disability.  


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for a testicular disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a December 2007 letters from the RO satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and for claims for increased ratings and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the December 2007 letter provided this information.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Numerous VA records are associated with the claims folder.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Generally, a VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  A veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). The record must contain some other factual basis supporting his statements.  See Waters, 601 F.3d at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

No examination was conducted in connection with the claim for service connection for a testicular disability.  However, as explained herein, the weight of the evidence is against a finding that he has a current testicular disability.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

The Board has reviewed the lay and medical evidence but finds that the preponderance of the evidence is against the claim.  First, the Veteran's service treatment records do not reveal evidence of a testicular disability.  They do show treatment for problems with urethral discharge and urethritis.  A sexually transmitted disease (gonorrhea) was diagnosed in August 1974 and May 1979.  However, the records do not reference any lump in the testicle area or other disability affecting the testicles.  

The Veteran has also provided scant information concerning any contention as to why service connection is warranted.  For instance, in November 2007, the Veteran filed a claim seeking entitlement to service connection for a lump in his testicle area.  He did not specify any in-service injury or describe any current treatment.  In December 2007, VA asked him to identify or submit any relevant evidence in support of the claim.  No evidence showing a testicle disability was provided.  In September 2008, following a denial of the claim, the Veteran stated that he believed that he received treatment for the disability at a VA facility.  

Thereafter VA obtained numerous VA outpatient treatment records.  They do show treatment for orchitis in 1977 and epididymitis in October 1981.  However, when he was examined for alcohol abuse in August 1981, his genitalia was noted to be within normal limits.  No lump or disorder of the testicle was identified.  Indeed, more recently, VA treatment records dated in June, August, and October 2008 all indicate that the Veteran denied any genitourinary system problems.  The contemporaneous records do not show a current testicular disability.  

The Veteran is competent to report having a lump on his testicle as it is a condition that a lay observer is capable of identifying.  However, when presented with the opportunity to document the presence of a disability of the testicle, to include a lump, he has not responded.  Moreover, as discussed, current and remote treatment records are silent with respect to any complaints, treatment, or diagnosis of a disorder of the testicle.  

If the Veteran were to truly have complaints of a testicle disorder, one would think he would have discussed such with his physician when given the opportunity.  The records show that he has had no reservations of seeking out care for numerous other health problems.  He instead specifically denied any genitourinary system complaints.  Such weighs significantly against the Veteran's present assertion of having a testicle disorder.

In sum, VA has assisted the Veteran in obtaining evidence in support of the claim, but he has not provided sufficient evidence to show that he has any testicular disability.  


"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim).

In conclusion, the Board finds that the probative evidence of record weighs against the claim of service connection for a testicular disability.  Accordingly, the claim is denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a testicular disability is denied.  


REMAND

The Board finds that additional development is required prior to a decision on the claims for service connection for a right knee, left shoulder, and right knee disability.  

In this respect, there is evidence showing treatment for a right ankle, left shoulder, and right knee conditions during the Veteran military service as well as evidence documenting treatment for current disabilities.  However, there is insufficient evidence addressing the likely etiology of the current disabilities.  

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).   

Here, in July 1978, the Veteran was treated for a right knee condition manifested by a patellar hematoma.  In September 1975, he was treated for a stiff neck and spasms across the trapezius muscles.  In February 1975, he was treated for a swollen right ankle.  While no permanent disabilities were noted upon separation examinations in September 1975 and March 1978, current VA outpatient treatment records show current treatment for right knee, left shoulder, and right ankle conditions.  Notably, upon re-establishing VA treatment in June 2008, the Veteran reported right knee, left shoulder, and right ankle pain secondary that had their onset when he was in the military.  There have been numerous follow up appointments since that time. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records not previously associated with the claims file, if any.  

2.  Schedule the Veteran for a VA orthopedic examination for purposes of obtaining evidence as to the current nature, extent and etiology of any (1) right knee, (2) left shoulder, and (3) right ankle disabilities.  Prior to the examination, the claims folder must be made available to the examiner for review.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

After considering the history of the disability and considering the Veteran's lay contentions, the examiner should offer an opinion as to whether any current (1) right knee, (2) left shoulder, and (3) right ankle disability is at least as likely as not (i.e., at least a 50 percent probability) incurred in or aggravated by a period of active duty service.  The examiner should note that the Veteran had two periods of active military service, including from July 1972 to September 1975 and from March 1978 to June 1980.

In offering such opinions, the examiner should take into consideration not only the service treatment records, but also reports concerning the onset of symptoms, continuity of symptomatology and frequency of symptoms.  This can be noted through medical records, as well as by statements from the Veteran. 

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


